Citation Nr: 0729905	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  07-09 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 26, 
2003, for the grant of service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from November 1941 and March 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In a December 2002 decision, the Board denied service 
connection for hearing loss.

2.  On February 26, 2003, the RO received the veteran's 
application to reopen his claim for entitlement to service 
connection for hearing loss.  

3.  The veteran requested reconsideration of that Board 
decision and the Board denied that request in October 2003.  
The veteran did not appeal the decision.

4.  In January 2004, the RO granted service connection for 
hearing loss.  It was held that there was new and material 
evidence, and that there was a basis for allowance of the 
claim.  A 100 percent rating was assigned effective February 
26, 2003, the date of the veteran's reopened claim.


CONCLUSIONS OF LAW

1.  The December 2002 Board denial of service 
connection for bilateral hearing loss is final.  38 
U.S.C.A. §§ 7103, 7104(a) (West 2002); 38 C.F.R. 
§ 20.1100 (2007).

2.  The criteria for an effective date earlier than February 
26, 2003, for the grant of service connection for hearing 
loss have not been met.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400(q)(ii) 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Board decisions are final when issued unless the Board's 
Chairman has ordered reconsideration of the decision, the 
claimant files an appeal to the U.S. Court of Appeals for 
Veterans Claims (Court), or another exception to finality 
applies such as the decision was clearly and unmistakably 
erroneous.  38 C.F.R. § 20.1100 (2007).  Final Board 
decisions can be reopened only upon submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based upon an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  However, the present case is governed by 
criteria pertinent to effective dates for reopened claims.  
Because service connection was granted for hearing loss on 
the basis of new and material evidence received after a prior 
final denial, the effective date would be the latter of the 
date of the reopened claim or the date entitlement arose.  38 
C.F.R. § 3.400(q)(1)(ii), (r) (2007).  


Factual Background and Analysis

The veteran's original claim for service connection for 
hearing loss was denied by the RO in November 2000.  The 
denial was upheld by the Board in December 2002.  

The veteran's reopened claim for service connection for 
hearing loss was received on February 26, 2003.

However, prior to the RO's adjudication of the claim, the 
veteran moved for reconsideration of the Board's December 
2002 decision.  His motion for reconsideration was denied in 
October 2003 on the basis that the veteran did not 
demonstrate that the Board's decision contained obvious 
factual or legal error.  The veteran did not appeal the 
denial of reconsideration to the Court.  He has not asserted, 
that there was clear and unmistakable error in the Board's 
December 2002 decision.  As such, the Board's December 2002 
claim is final.  

In January 2004, the RO determined that new and material 
evidence had been submitted to reopen the veteran's claim for 
hearing loss and based on a favorable medical opinion 
obtained in 2003 service connection was granted.  A 100 
percent rating was assigned, effective February 26, 2003, the 
date of receipt of the reopened claim.

The appellant testified at his July 2007 Travel Board hearing 
that he was entitled to an effective date going back to his 
separation from service.  He contends that he has been 
pursuing his claim since service discharge and that VA failed 
to acknowledge, or give proper weight, to earlier diagnoses 
made in 1982 and 2001.  

Applying the relevant law and regulations cited above to the 
facts of this case, the Board finds that because the December 
2002 Board denial is a final decision, the claim upon which 
that decision was based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  Since the currently assigned effective 
date of February 26, 2003, represents the date the veteran 
filed his reopened claim for service connection for hearing 
loss following the prior final denial of that claim, there 
simply is no legal authority to assign an earlier effective 
date, (as indicated above, the effective date of a reopened 
claim is the date of the claim or the date entitlement arose, 
whichever is later).  See 38 C.F.R. § 3.400(q)(1)(ii) (2007).  
Hence, the claim for that benefit must be denied.  See also 
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) 
(2007) (The Board is bound in its decisions by the 
regulations of the Department, instructions of the Secretary 
and precedent opinions of the General Counsel of the VA.).  

The Board acknowledges the veteran's contention that his 
service-connected hearing loss should date back to service 
discharge.  Although he filed a claim for service connection 
for a punctured left eardrum in April 1946, there is nothing 
to suggest a claim for service connection for hearing loss in 
this information.  Even after sympathetically reviewing the 
document, the Board cannot reasonable anticipate a claim for 
a particular benefit.  The claim for hearing loss is 
factually distinct from the punctured eardrum claim sought at 
that time, so it simply cannot be construed that he was 
raising a claim for anything other than that disability.  See 
generally, Ellington v. Nicholson, No. 04-403 (U.S. Vet. App. 
July 25, 2007) (A claim must request a determination of 
entitlement or evidence a belief in entitlement to a benefit, 
and it must adequately identify the benefit sought.).  See 
also 38 C.F.R. §§ 3.1(p) (2007), 3.155(a) (2007). 

Therefore, the RO assigned the earliest possible effective 
date for its grant of service connection for hearing loss.  
The earliest effective date that may be assigned is February 
26, 2003; thus, the appeal is denied.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400(q)(1)(ii).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a June 2006 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  The letter 
informed him that VA would obtain all relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send any other medical records supporting 
his claim, or to provide a properly executed release so that 
VA could request the records for him.  The veteran was also 
specifically asked to provide "any evidence in your 
possession that pertains to your claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, the recent decision of 
the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  
Although the earlier effective date issue is undoubtedly a 
"downstream" claim, the outcome of this appeal is dependent 
upon evidence which is already in the file, and has been for 
several years.  Moreover, no additional amount of development 
could alter the factual record in this case.  VA therefore 
has no further duty to notify the veteran of evidence needed 
to substantiate this claim, or to assist him in obtaining 
evidence, in that no reasonable possibility exists that any 
such evidence exists. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

An effective date prior to February 26, 2003, for the grant 
of service connection and the award of a 100 percent 
disability rating for hearing loss is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


